UNITED STATES DISTRICT
COURT SOUTHERN DISTRICT
OF NEW YORK
-    -   -   -    -   -   -   -   -   -   -   -   -   -   -   X

UNITED STATES OF AMERICA

             v.                                                   ORDER
                                                                  19 Cr . 5 2 6 ( KMK)
BRENDAN VAUGHAN
                                  - - - - - - - X



                          WHEREAS, an application has been made by the

    United States of America, with the defendant's consent,

    requesting that the Court authorize Dr. Sarah Klagsbrun to

    disclose information about defendant Brendan Vaughan's

    mental health history, mental health treatment, mental

    health diagnosis, and conduct at Four Winds Hospital, and

                          WHEREAS, defendant Brendan Vaughan consents to

    the disclosure of all information related to his mental

    health history, mental health treatment, diagnosis, and

    conduct at Four Winds Hospital, and waives any rights he

    may have under federal law and New York law with respect

    to patient confidentiality and physician-patient

    privilege, including without limitation, the Health

    Insurance Portability and Accountability Act of 1996, the

    New York State Mental Hygiene Law and regulations, and the

    New York State Education Law and regulations,




    disclose to the Court any and all information related to

    defendant Brendan Vaughan's mental health history, mental
health treatment, mental health diagnosis, and conduct at

 Four Winds Hospital.

SO ORDERED:

 Dated:




                !il.N~tr"""M. KARAS
                ~
              DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
